Citation Nr: 1147328	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased initial rating for a left knee disability.

3.  Entitlement to an increased initial rating for a cervical spine disability.

4.  Entitlement to an increased initial rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal. 

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Prior to and during that hearing, the Veteran submitted additional evidence in support of his claim accompanied by waivers of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken. 

The Board observes that the Veteran also perfected an appeal on the issue of entitlement to service connection for a low back disability.  Service connection for a low back disability was granted in a July 2010 rating decision.  Therefore, that issue has been resolved and is no longer before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

The issue of entitlement to an increased initial rating for a left knee disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran has withdrawn his appeal of the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011). 

In September 2008, the Veteran submitted a substantive appeal perfecting his appeal as to the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis, as identified in the August 2008 statement of the case, the November 2009 and July 2010 supplemental statements of the case, and a July 2010 rating decision.

In July 2010, the RO issued a rating decision granting separate 10 percent ratings for right foot plantar fasciitis and pes planus and left foot plantar fasciitis and pes planus.  In addition, that rating decision granted service connection and a separate 10 percent evaluation for ulnar nerve radiculopathy secondary to the Veteran's service-connected cervical spine disability.  Also in July 2010, the RO issued a supplemental statement of the case continuing the denial of service connection for a right ankle disability and denying a rating in excess of 10 percent for a cervical spine disability.

Thereafter, in written statements dated in July 2010 and March 2011, and during two informal conferences via telephone in March 2011, the Veteran indicated that he was satisfied with the RO's decision regarding all issues on appeal except for a claim relating to his service-connected left knee disability.  The Board finds that the Veteran's written statements and his statements during the informal conference indicating his intention to withdraw the appeal as to the issues of service connection for a right ankle disability and initial increased ratings for a cervical spine disability and plantar fasciitis, once transcribed as a part of the record of his informal conference, satisfy the requirements for the withdrawal of the substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis are dismissed.  38 C.F.R. §§ 3.307(a)(6)(iii) , 3.307(d), 3.309(e) (2011). 


ORDER

The appeal concerning the issues of entitlement to service connection for a right ankle disability and entitlement to initial increased ratings for a cervical spine disability and bilateral plantar fasciitis is dismissed. 


REMAND

Although the Board regrets the delay, proper adjudication requires additional development of the Veteran's claim for an increased rating for a left knee disability. 

The Veteran contends that his left knee disability is more severe than contemplated by his current 10 percent rating.  In support of his claim, the Veteran and his wife have provided lay testimony and written statements regarding the impact of the Veteran's left knee disability on his daily life and his occupational functioning.  The Veteran has also submitted statements from his physician and his supervisor regarding limitations resulting from his left knee disability.

The record shows that the Veteran was last afforded a VA joints examination that addressed the severity of his service-connected left knee disorder in January 2010.  At that time, he complained of pain in the left knee that was worse with walking down stairs, after sitting or driving for over 30 minutes, and after standing or walking for over 30 minutes.  He also reported that his knee occasionally gave way.  Other left knee symptoms included weakness, stiffness, swelling, lack of endurance, and tenderness.  The Veteran reported that an MRI in 2007 showed arthritic changes, however the examiner did not have any reports to very that.  The Veteran also reported flare-ups that were precipitated by physical activity and somewhat alleviated by rest.  During flare-ups, he maintained that he cannot run or play court sports for fitness or recreation.  He also indicated that he experiences knee pain at work when he is on his feet for over 30 minutes and that he has difficulty standing or walking.  However, he denied use of assistive devices.

On physical examination of the left knee, there was crepitus, tenderness medially and laterally, and marked guarding with flexion.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  Nor was there subluxation.  The Veteran exhibited limitation of motion due to pain in his left knee.  However, his left knee was not productive of additional loss of motion on repetitive use, including as a result of fatigue, weakness, lack of endurance, and incoordination.  Additionally, left knee stability testing of the medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial/lateral meniscus was within normal limits.  Based on the foregoing, the examiner changed the Veteran's diagnosis from left knee degenerative joint disease to left knee status post anterior cruciate ligament reconstruction with scars, noting the current diagnosis to be a progression of the previous diagnosis.  The examiner noted that he did not have radiologic verification of degenerative joint disease, and thus, could not diagnose that condition.  The examiner noted the effect of the Veteran's knee condition on his usual occupation to be pain with prolonged standing and walking and the effect on daily activity to be an inability to run and pain with any weightbearing activity.

The January 2010 examiner was subsequently asked to provide an addendum following a review of the results of a February 2007 left knee x-ray, which showed mild degenerative arthritic change in the medial compartment of the knee.  However, it appears that the examiner's complete response to the addendum request was not associated with the claims file.  Specifically, the addendum request contains questions pertaining to at least two issues, and the examiner's response to one issue has been associated with the claims file but his response relating to the left knee has not.

Thereafter, in support of his claim, the Veteran submitted various written statements, including a March 2011 statement from his supervisor of seven months indicating that the Veteran has been granted accommodations at work due to his left knee disability.  Specifically, the Veteran's supervisor stated that the Veteran has been allotted time to attend medical appointments related to his left knee and that the Veteran has been allowed to limit the amount of walking, standing, and stair climbing required each day.

In September 2011, the Veteran testified before the Board regarding his left knee disability.  He felt that his left knee should be rated higher due to the number of incapacitating episodes he has experienced due to his disability.  He reported ongoing pain and stiffness, and indicated that he used a knee brace while attempting to do elliptical training or cardiovascular exercise.  He indicated that he woke at night with knee pain and used a pillow to elevate his leg at night.  He also stated that he felt that the January 2010 VA examination was inadequate.

In this case, while the Veteran's January 2010 VA joints examination is not overly stale, the record shows that, since the examination, he has been afforded accommodations at work for his left knee condition and now occasionally uses a knee brace, which suggest a worsening condition.  Additionally, the Board observes that, although the examiner noted the Veteran's report of flare-ups that impair his ability to run and play court sports, the examiner did not provide an opinion regarding additional functional loss during such flare-ups.  Nor does it appear that the examiner had the Veteran's claims file for review in conjunction with the examination.

As it appears that there may have been a significant change in the Veteran's service-connected left knee disability, the Board finds that a new examination is needed to address the current severity of that condition.  That new examination should expressly consider the Veteran's left knee in the context of its history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011).  That new examination should also include an opinion on whether pain could significantly limit functional ability during flare-ups and, if feasible, additional range of motion loss due to pain during flare-ups in terms of degrees.  Such an opinion is necessary to ensure the adequacy of the examination in light of the Veteran's reports of flare-ups.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide a medical examination, it must provide an adequate one).  

Finally, it appears that there are outstanding medical records.  As stated, the January 2010 examiner's complete response to the addendum request has not been associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, remand is necessary to obtain that report.  Additionally, the most recent treatment records in the claims file are dated in January 2010.  However, an April 2010 statement from the Veteran's private physician indicates that the Veteran was being followed at that time for his left knee disability.  As the Veteran and the record have put the VA on notice that private records exist pertaining to his left knee disability, those records should be obtained on remand.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the January 2010 examiner's complete response to the addendum request.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his left knee since January 2010.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3.  After the above development has been completed, schedule the Veteran for VA orthopedic examination to determine the current nature and severity of his service-connected left knee disability.  The examiner should review the claims folder and that review should be indicated in the examination report.  All necessary tests and studies, including range of motion studies and X-rays, should be conducted.  Specifically, the examiner should provide the following information: 

(a)  Provide range of motion of the left knee in degrees and state whether or not X-ray evidence of arthritis is shown. 

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  State whether any recurrent lateral instability or subluxation is shown, and if so, the severity. 

(d)  State what impact, if any, the Veteran's left knee disability has on his occupational functioning and daily living. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, with specific consideration of 38 C.F.R. § 3.321(b), and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


